Citation Nr: 1121311	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1991, March 2001 to November 2001, and from January 2003 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC. Jurisdiction was subsequently transferred to the RO in Huntington, West Virginia

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the RO adjudicated the matter on appeal solely as a claim to reopen the claim for service connection for PTSD. However, as reflected on the title page, consistent with recent case law, the Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record-to include adjustment disorder, bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, consistent with Clemons, and the current record, the Board has recharacterized the claim on appeal as reflected on the title page.

In September 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge in Washington, DC; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The claims for service connection for PTSD, on the merits, and the claim for service connection for an acquired psychiatric disorder other than PTSD are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1. In an unappealed June 1999 rating decision, the RO denied the claim of entitlement to service connection for PTSD.

2.  The evidence associated with the claims files subsequent to the June 1999 decision includes evidence that is not cumulative or redundant of evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for PTSD was originally denied in a June 1999 rating decision, wherein the RO found that there was no evidence of the claimed disability during the Veteran's active duty service, and no evidence to suggest that the disability was incurred in or aggravated by service.

The pertinent evidence of record in June 1999 included the Veteran's service treatment records from his first period of active duty service in 1990 and 1991, and VA outpatient treatment records.  In denying the Veteran's claim, the RO noted that the Veteran had not submitted a statement concerning the traumatic events he experienced during service, or evidence that otherwise suggested that PTSD was incurred in or aggravated in service.

Although notified of the denial in a June 1999 letter, the Veteran did not initiate an appeal of the RO decision.  See 38 C.F.R. § 20.200.  The RO's June 1999 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in April 2002.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the June 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the January 1999 rating decision includes additional VA outpatient treatment records, treatment records from the Veteran's subsequent periods of active duty service, unit history reports from the U.S. Army and Joint Service Records Research Center (JSRRC), additional lay statements, and the transcript of the Veteran's September 2010 Board hearing testimony.  

Additional VA outpatient treatment records show diagnosis of and treatment for PTSD as well as other psychiatric disorders, including depression, chronic adjustment disorder, and depression.  VA treatment records dated in March 2004, note that the Veteran was exposed to combat on multiple occasions.  The Veteran reported that he was involved in firefights and scud missile attacks, and recalled the fright associated with constant gas alarms sounding.  He also reported that he was tasked with transporting dead bodies.  He discussed further stressors of witnessing firefight during his later deployments in support of Operation Enduring/Iraqi Freedom.  A diagnosis of PTSD with depression was assigned.  An April 2004 work assessment noted a diagnosis of PTSD as a directly related to the trouble he experienced during the Gulf War.  

During the Veteran's September 2010 Board hearing, he presented testimony indicating that during his deployments in Saudi Arabia and the Persian Gulf, he saw things that caused him to have fear, terror, and helplessness, which resulted in his PTSD.  He discussed an incident when his transportation unit was hit with a scud and he had to wear a gas mask. He reported that he "felt like he was going to die" during his incident.  The Veteran also reported that as a light wheel vehicle mechanic, he was responsible for transporting dead bodies.  

The JSRRC report indicated that the Veteran's unit during Operation Desert Shield/Storm, the 547th Transportation Company, arrived in Southwest Asia in November 1990 and departed the area in April 1991.  This unit also supported that XVIII Airborne Corps, 101st Air Assault Division, 3rd Armored Division in their preparation for movement into Iraq, and evacuated enemy prisoners of war.  The JSRRC was unable to document that the 547th Transportation Company was in Dhahran, Saudi Arabia during the period when Dhahran sustained Iraqi scud attacks.  The U.S. State Department chronology also did not document that Bahrain, Saudi Arabia sustained scud attacks in 2001.  

Statements from the Veteran's family members indicate that they witnessed a change in the Veteran's behavior after his return from Gulf War deployment, including nightmares, emotional distance, and volatile anger.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 1999 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the issue of whether the Veteran has clinically diagnosed PTSD and substantiates the Veteran's service during the Persian Gulf War and Operation Enduring/Iraqi freedom.  In addition, the lay and medical evidence addresses a potential relationship between diagnosed psychiatric disability, particularly PTSD and the Veteran's claimed in-service stressors.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156



ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that further RO action with respect to the claims for service connection for PTSD, on the merits, as well as the claim for an acquired psychiatric disorder other than PTSD, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's claim for service connection for PTSD, the regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the element of an in-service stressor, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  

The new paragraph (f)(3) indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, in various statements and during the Veteran's Board hearing, the Veteran claimed that he was exposed to scud attacks and enemy fire, and transported dead bodies during his deployments in the Persian Gulf War and Operation Enduring/Iraqi Freedom.  He indicated that he feared for his safety during these traumatic events.  His personnel records confirm that he served in Southwest Asia as part of Operation Desert Shield/Storm and Operation Enduring/Iraqi Freedom.  As noted above, there is no verification that the Veteran and his unit were under a scud attack while stationed in Saudi Arabia.  However, the Board finds that the Veteran's fear of a scud attack is consistent with his circumstances of service and can be considered to be fear of military activity.  

Post-service treatment records reflect a diagnosis of PTSD, as well as other psychiatric diagnoses.  Treating physicians have related the Veteran's PTSD to his claimed in-service stressors.  However, the Veteran has not been afforded a VA examination to determine whether the Veteran's claimed stressor (the Veteran's fear of a scud attack) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

As the Veteran has presented stressors which fall under the new liberalizing rule regarding PTSD claims based on the fear of hostile military activity, a VA examination should be conducted so that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, can confirm whether the claimed stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  

In addition, as alluded to above, the Court has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons, 23 Vet. App. at 1 (2009).  In this case, VA outpatient treatment records show diagnoses of depression, bipolar disorder, and chronic adjustment disorder in addition to the claimed PTSD. Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, including PTSD, that is etiologically related to his military service.  Consequently, to avoid any prejudice to the Veteran, a remand is also warranted for RO consideration of the broader matter of service connection for a psychiatric disorder other than PTSD, in the first instance.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding records of VA treatment for the claimed psychiatric disability.  The record reflects that the Veteran has been receiving treatment from the Martinsburg, West Virginia VA Medical Center (VAMC). The claims file contains VA medical records through May 2010. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Martinsburg VAMC any outstanding records of treatment for psychiatric disorders following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In order to afford every consideration to the Veteran, the Board finds that another attempt should be made to contact him in order to carry out necessary action in connection with his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran in order to obtain all non-VA medical records referable to his treatment any acquired psychiatric disorder, to include PTSD.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.    


2.  The RO should also obtain from the Martinsburg VAMC any outstanding records of evaluation and/or treatment of the Veteran, since May 2010. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  The RO then should schedule the Veteran a VA psychiatric examination to determine the etiology of any an acquired psychiatric disorder.  The claims folder should be made available to the psychiatrist or psychologist for review in connection with the examination.  

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner must identify the in-service stressor supporting the diagnosis.  If PTSD is diagnosed, the examiner should indicate whether the Veteran's fear of a scud attack is a stressor that is adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

For each psychiatric diagnosis other than PTSD, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disorder was incurred in or is related to military service or is aggravated by the Veteran's military service.   

The examiner should provide a complete rationale for each opinion rendered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Following completion of all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded an appropriate period for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


